DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-30 of U.S. Application 16/466,217 filed on October 11, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Claim 30 has been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 10/11/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: and the third portion folded at 

Claims 5-10 and 30 are also allowed as they depend on allowed claim 1.

Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising a first hinge connecting the first portion with the second portion; a second hinge connecting the second portion with the third portion; Serial No. : 16/466,217Attorney's Docket No.: 18011.006US1 Page: 3 of 15 the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state, wherein the first hinge is a first loop, the first loop permanently deformed with the probe in the formed state in combination with the other limitations of the claim.


Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state,  wherein the second hinge is a second loop, the second loop permanently deformed with the probe in the formed state in combination with the other limitations of the claim.

Claim 4 is also allowed as it depend on allowed claim 3.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state, wherein the second portion comprises a spring, and the first and third portions comprising non-deflecting solid portions in combination with the other limitations of the claim.
Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: where the second portion is disposed between the first portion and the third portion; a first hinge connecting the first portion with the second portion; a second hinge connecting the second portion with the third portion; the test probe having a formed state, the formed state having the first portion folded at the first hinge over the second portion, the first portion aligned substantially parallel to the second portion, and the third portion folded at the second hinge over the second portion, the second portion aligned substantially parallel to the third portion; and the test probe is compressible from a first uncompressed state to a second compressed state in combination with the other limitations of the claim.

Claims 16-20 and 22-25 are also allowed as they depend on allowed claim 12.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: second hinge connecting the second portion with the third portion; the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state, wherein the first hinge is a first loop, the first loop permanently deformed with the probe in the formed state in combination with the other limitations of the claim.

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: the test probe including a third portion extending between a third portion first end and a third portion second end and having a third portion intermediate portion therebetween, where the second portion is disposed between the first portion and the third portion; a first hinge connecting the first portion with the second portion; a second hinge connecting the second portion with the third portion; the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state,  wherein the second hinge is a second loop, the second loop permanently deformed with the probe in the formed state in combination with the other limitations of the claim.

Claim 15 is also allowed as it depend on allowed claim 14.

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: where the second portion is disposed between the first portion and the third portion; a first hinge connecting the first portion with the second portion; a second hinge connecting the second portion with the third portion; the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state, , wherein the housing is a metal tube in combination with the other limitations of the claim.


Regarding claim 26, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: a first hinge connecting the first portion with the second portion; a second hinge connecting the second portion with the third portion; the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state, wherein the second portion comprises a spring, and the first and third portions comprising non-deflecting solid portions in combination with the other limitations of the claim.

Regarding claim 27, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising: where the second portion is disposed between the first portion and the third portion; a first hinge connecting the first portion with the second portion; a second hinge connecting the second portion with the third portion; the 

Claim 28 is also allowed as it depend on allowed claim 27.

Regarding claim 29, the prior art of record taken alone or in combination fail to teach or suggest a test probe for use with a testing apparatus comprising:  a second hinge connecting the second portion with the third portion; the first portion folded at the first hinge over the second portion; the third portion folded at the second hinge over the second portion; and the test probe is compressible from a first uncompressed state to a second compressed state, wherein the housing has a housing hole, the first portion first end having an offset member, the second portion having a second portion width, the offset member having a width substantially similar to the second portion width, the offset member biases the offset member toward a centerline of the housing hole in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868